Citation Nr: 0810469	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-12 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in October 2005.  
The veteran's case was remanded to the RO for additional 
development in November 2005.  The case is again before the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board has determined that this case must be remanded for 
further development of the claim of service connection for 
PTSD.

The veteran claims that she was sexually assaulted in service 
and that the sexual assault is one of her stressors.  A 
review of the claims file reveals that it does not appear 
that the veteran has been sent the necessary notice, in 
compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
that relates directly to her claim of service connection for 
PTSD.  The Board notes that the RO sent the veteran several 
letters and generally advised her of the evidence/information 
required to substantiate a claim for entitlement to service 
connection.  However, the veteran has not been specifically 
informed of the type of information or evidence necessary to 
substantiate a claim of service connection for PTSD, which 
differs from the usual service connection claim, as well as 
which evidence VA would seek to provide and which information 
or evidence the veteran was to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This is especially 
important in claims of service connection for PTSD based on 
personal assault.  Notice of the kind of evidence that might 
corroborate the occurrence of a personal assault as noted in 
38 C.F.R. § 3.304(f)(3) (2007) should be provided.  Thus, the 
Board will remand the veteran's claim to ensure compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions of the VCAA.  

The veteran also claims to have witnessed a helicopter 
explosion/crash while on board a second helicopter.  She said 
she was originally scheduled to be on the helicopter that 
crashed.  She noted that she was tasked with photographing 
the crash scene.  The Appeals Management Center (AMC) 
obtained a command chronology for the period from January 
1977 to June 1979.  The records are silent for any reference 
to a helicopter crash.  The veteran's representative has 
argued that VA should attempt to acquire incident reports and 
crash reports dated in the fall of 1978 in order to confirm 
the veteran's claimed stressor.  

The veteran submitted an award letter from the Social 
Security Administration (SSA) dated in November 2007 which 
indicates that she is in receipt of SSA benefits.  The 
veteran also submitted a statement dated in November 2007 and 
indicated that the SSA benefits were based upon her PTSD.  In 
order to properly assess the veteran's claim, any decisions 
promulgated by SSA and any medical records relied upon by the 
SSA should be obtained and associated with the claims file.  

Associated with the claims file are letters from the 
veteran's treating therapist at VA dated in February 2003, 
October 2003, March 2005, November 2005, and October 2007 
which indicate that she is in treatment at VA for PTSD.  VA 
outpatient treatment reports associated with the claims file 
are dated through September 2002.  As the VA therapist has 
indicated that the veteran was in treatment at VA after 
September 2002, any VA records dated after September 2002 
should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure 
that all notification actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2007).  The veteran should 
be specifically told of the 
information or evidence she should 
submit and of the information or 
evidence that VA will obtain with 
respect to her claim of service 
connection for PTSD.  Specifically, 
the veteran should be told to submit 
detailed information regarding her 
claimed in-service stressor(s), 
including the dates, times, and 
locations of the claimed stressors, 
and the parties involved.  38 
U.S.C.A. § 5103(a) (West 2002).  She 
should be specifically asked to 
identify the location and dates of 
the personal assault(s) involving 
the sexual assault(s) in service.  
Among other things, the veteran 
should be told to submit any 
pertinent evidence in her 
possession, to include any 
information (her own statement, for 
example) regarding her alleged 
stressors.  In addition, the veteran 
should be informed that in cases 
involving personal assault, evidence 
from sources other than the service 
records may corroborate the 
veteran's account of the stressor 
incident(s).  38 C.F.R. § 
3.304(f)(3) (2007).  She should be 
instructed regarding the specific 
types of evidence that may be used 
to corroborate personal assault.  
Id.  The veteran should also be 
informed as to the requirements for 
the award of a rating and an 
effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

2.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated her for PTSD.  After 
securing the necessary releases, 
obtain those records that have not 
previously been secured.  Copies of 
VA outpatient treatment reports 
promulgated after September 2002 
should be obtained.  

3.  Obtain from the SSA the decision 
on the veteran's claim for 
disability benefits and the medical 
records pertinent to the veteran's 
claim for Social Security benefits.

4.  Attempt to verify the occurrence 
of the veteran's claimed in-service 
stressors.  All agencies that might 
assist in this investigation should 
be contacted.  The search should 
include unit records or histories 
that might corroborate the 
occurrence of helicopter crash.  Any 
information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that 
effect should be placed in the 
claims file.  Any information 
regarding personal assault or 
indicators that such an assault 
occurred should be specifically 
identified.  38 C.F.R. § 3.304(f)(3) 
(2007).  

5.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  If 
it has not been completed, take 
corrective action.

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and her representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

